Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 1 of 38 PageID: 2415



        IN THE UNITED STATES DISTRICT COURT
           FOR THE DISTRICT OF NEW JERSEY
                  CAMDEN VICINAGE


   Ann Smith, et al.,

                        Plaintiffs,
                                          Case No. 1:18-cv-10381-RMB-AMD
   v.

   New Jersey Education Association,
   et al.,

                        Defendants.


        BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
        PARTIAL SUMMARY JUDGMENT AND PERMANENT
                       INJUNCTION
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 2 of 38 PageID: 2416



                                        TABLE OF CONTENTS
  Table of contents ...................................................................................................... i
  Table of authorities ................................................................................................ iii
  Introduction ............................................................................................................. 1
    I. The Workplace Democracy Enhancement Act ............................................ 1
     II.     The NJEA’s Membership Application .........................................................2
  Undisputed facts ..................................................................................................... 4
  The union’s shifting interpretations of section 6 ...................................................... 5
  Summary of argument ............................................................................................. 8
  Argument ............................................................................................................... 11
    I. Section 6 is unconstitutional and its enforcement must be enjoined .......... 11
           A. Section 6 is the exclusive means for a public employee to halt the
              payroll deduction of union dues under new jersey law ............................ 13
           B. No public employer may halt the payroll deduction of union dues
              under section 6 unless the employee provides written notice during
              the 10-day opt-out window ...................................................................... 19
     II. The plaintiffs did not contractually waive their constitutional rights
     under Janus by signing their union-membership applications ............................22
           A. The Membership Application Is Not a “Contract” ................................ 23
                1. The membership application is not a “contract” because it bears
                   only the employee’s signature and there is no other party to the
                   document ........................................................................................... 23
                2. The membership application is not a “contract” because it does
                   not provide consideration to the plaintiffs ..........................................24
                3. The membership application did not need to take the form of a
                   contract because New Jersey law at the time mandated that
                   payroll deductions continue until January 1 or July 1 ......................... 25
           B. Even if the membership application were a “contract,” it does not
              satisfy Janus’s requirements for a waiver of constitutional rights ........... 26
           C. The Second Circuit’s ruling in NLRB v. Penn Cork allows any
              employee who authorized payroll deductions while working in a
              union shop or agency shop to rescind that authorization if his




  brief in support of plaintiffs’ motion for partial summary judgment                                                  Page i
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 3 of 38 PageID: 2417



                employer becomes right to work, even if the employer signed a
                previous dues authorization .................................................................... 29
  Conclusion ............................................................................................................. 32
  Certificate of service ............................................................................................... 33




  brief in support of plaintiffs’ motion for partial summary judgment                                                Page ii
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 4 of 38 PageID: 2418



                                    TABLE OF AUTHORITIES
  Cases
  Barnhart v. Sigmon Coal Co., 534 U.S. 438 (2002).................................................. 11
  Bowen v. Georgetown Univ. Hosp., 488 U.S. 204 (1988)........................................... 16
  Brady v. United States, 397 U.S. 742 (1970) ........................................................... 28
  Friedman v. Tappan Development Corp., 126 A.2d 646 (N.J. 1956) .......................... 23
  Golden v. Cty. of Union, 749 A.2d 842 (N.J. 2000) ................................................. 19
  Janus v. Am. Fed’n of State, Cty., & Mun. Employees, Council 31,
    138 S. Ct. 2448 (2018) ................................................................................ passim
  Johnson v. Zerbst, 304 U.S. 458 (1938) .............................................................. 27, 28
  Kopczynski v. County of Comden, 66 A.2d 882 (N.J. 1949) ....................................... 16
  Landgraf v. USI Film Prod., 511 U.S. 244 (1994)..................................................... 16
  Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach,
    523 U.S. 26 (1998) .............................................................................................. 12
  Merlino v. Borough of Midland Park, 796 A.2d 203 (N.J. 2002) ............................... 19
  NLRB v. Penn Cork & Closures, Inc., 376 F.2d 52 (2d Cir. 1967) ....................... 29, 30
  Segal v. Lynch, 48 A.3d 328 (N.J. 2012) .................................................................. 25
  Sipko v. Koger, Inc., 70 A.3d 512 (N.J. 2013) ..................................................... 23, 24
  Skulski v. Nolan, 343 A.2d 721 (N.J. 1975) .............................................................. 16
  Statutes
  42 U.S.C. § 1983..................................................................................................... 10
  N.J. Rev. Stat. § 52:14-15.9e ............................................................................1, 2, 13




  brief in support of plaintiffs’ motion for partial summary judgment                                             Page iii
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 5 of 38 PageID: 2419




       Plaintiffs Rachel Curcio, Melissa Poulson, Michael Sandberg, and Leonard San-

  tiago move for partial summary judgment and seek a permanent injunction against

  the enforcement of section 6 of the Workplace Democracy Enhancement Act. The

  plaintiffs also seek to enjoin the defendants from enforcing any pre-Janus union-

  membership application that purports to require the continued payment of union

  dues after an employee has resigned from the union.

                                 INTRODUCTION
  I.     The Workplace Democracy Enhancement Act
       The Workplace Democracy Enhancement Act (WDEA) was enacted on May 18,

  2018. Section 6 of the Act amended N.J. Rev. Stat. § 52:14-15.9e. The previous ver-

  sion of section 52:14-15.9e had allowed public employees to revoke at any time the

  authorizations that they had previously given for payroll deductions of union dues,

  but it would not allow those revocations to take effect until the next January 1 or July
  1—even if the employee had previously resigned his union membership:

         Any such written authorization may be withdrawn by such person hold-
         ing employment at any time by the filing of notice of such withdrawal
         with the above-mentioned disbursing officer. The filing of notice of
         withdrawal shall be effective to halt deductions as of the January 1 or
         July 1 next succeeding the date on which notice of withdrawal is filed.
  See Exhibit 1. Under this regime, employees who quit the union and demanded a halt

  to payroll deductions were compelled to continue paying union dues—despite their
  resignation from the union—until the next January 1 or July 1, at which time their

  payroll deductions would be automatically terminated.




  brief in support of plaintiffs’ motion for partial summary judgment           Page 1 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 6 of 38 PageID: 2420




        Section 6 of the Workplace Democracy Enhancement Act deleted this provision

  and replaced it with a more restrictive regime:

          Employees who have authorized the payroll deduction of fees to em-
          ployee organizations may revoke such authorization by providing writ-
          ten notice to their public employer during the 10 days following each
          anniversary date of their employment. . . . An employee’s notice of rev-
          ocation of authorization for the payroll deduction of employee organi-
          zation fees shall be effective on the 30th day after the anniversary date
          of employment.
  See Exhibit 1.1 This prevents public employees from terminating the payroll deduc-
  tion of union fees unless they provide written notice during a 10-day opt-out window

  that comes around once per year. Any employee who misses the 10-day window is

  stuck paying dues for at least another year—even if the employee had long ago re-
  signed his union membership. The statute also explicitly prevents unions and em-

  ployers from implementing a public employee’s instructions to halt payroll deduc-

  tions until 30 days after his employment-anniversary date—even if the public em-
  ployee had resigned his union membership long before that date.

  II.     The NJEA’s Membership Application
        The NJEA allows its members to authorize the payment of union dues through

  payroll deductions when they apply for membership. See Statement of Material Facts

  at ¶¶ 5–8; Exs. 1–4. The union’s application form gives employees only two choices




  1. The Workplace Democracy Enhancement Act is also known as A.3686, and sec-
     tion 6 is codified at N.J. Rev. Stat. § 52:14-15.9e (2013), as amended by A.3686
     § 6. For simplicity and ease of exposition, we will refer to this statutory provision
     as “section 6” throughout our brief.


  brief in support of plaintiffs’ motion for partial summary judgment           Page 2 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 7 of 38 PageID: 2421




  on how they will pay their dues: “Payroll deduction” or “cash.” See id. The over-

  whelming majority of union members opt for payroll deductions because it is more

  convenient than having to pay cash each month. The NJEA does not offer payment

  by ACH deduction or credit card, which an employee can terminate unilaterally by

  instructing his bank or credit-card company to halt the payment of dues.

      To authorize the payroll deductions of dues, an applicant must sign the following

  statement that appears on the NJEA’s membership-application form:

         I hereby request and authorize the disbursing officer of the above school
         district to deduct from my earnings, until notified of termination, an
         amount required for current year membership dues and such amounts
         as may be required for dues in each subsequent year, all as certified by
         the affiliated and unified organizations, such amounts to be paid to such
         person as may from time to time be designated by the local association.
         This authorization may be terminated only by prior written notice from
         me effective January 1 or July 1 of any year. I waive all right and claim
         for monies so deducted and transmitted and relieve the board of educa-
         tion and its officers from any liability therefore.
  See id.2 This statement repeated the requirements of New Jersey law that existed

  before the Workplace Democracy Enhancement Act, which prohibited a public em-
  ployee’s termination of payroll deductions from taking effect until the next January

  1 or July 1. See Exhibit 1.




  2. This statement appears in each of the four plaintiﬀs’ membership applications.
     The only discrepancy is that Ms. Poulson’s application says “Jan. 1” instead of
     “January 1.” Compare Statement of Material Facts at ¶ 5, Ex. 1 with id. at ¶¶ 6–8,
     Exs. 2–4.


  brief in support of plaintiffs’ motion for partial summary judgment          Page 3 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 8 of 38 PageID: 2422



                             UNDISPUTED FACTS
      Plaintiffs Melissa Poulson, Michael Sandberg, and Leonardo Santiago resigned

  their union memberships shortly after the Supreme Court announced its ruling in

  Janus. Ms. Poulson resigned over the phone on June 28, 2018. See Statement of Ma-

  terial Facts at ¶ 16. Mr. Sandberg resigned on June 28, 2018, by e-mailing his union

  representative. See id. ¶ 17; Ex. 9. Mr. Santiago resigned by e-mailing his union rep-

  resentative, with a copy to his employer, on August 8, 2018. See id. ¶ 18; Ex. 10.

      Under the terms of section 6, however, the plaintiffs were powerless to terminate

  payroll deductions unless they: (1) Waited until the anniversary date of their employ-

  ment; (2) Remembered to provide a written notice to their employers during the 10-

  day opt-out window that begins on the anniversary date of their employment; and

  (3) Waited until 30 days after their employment-anniversary date for the cancellation

  of payroll deductions to take effect. See Exhibit 1. Mr. Sandberg’s employment-an-

  niversary date is August 26, and Ms. Poulson and Mr. Santiago’s employment-anni-

  versary dates are September 1. See Statement of Material Facts at ¶¶ 1–4. So the

  plaintiffs could not hope to halt the payment of union dues until September 25, 2018,

  or October 1, 2018. To prevent the union from tapping their paychecks, the plaintiffs

  sued the defendants on July 6, 2018, and challenged the constitutionality of section

  6. See First Amended Complaint (ECF No. 19).

      The union continued to collect membership dues from the plaintiffs’ paychecks

  through September of 2018. See Statement of Material Facts at ¶ 23. On October 1,
  2018, however, the union stopped tapping the plaintiffs’ paychecks and instructed

  the plaintiffs’ employers to terminate payroll deductions, even though none of the



  brief in support of plaintiffs’ motion for partial summary judgment         Page 4 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 9 of 38 PageID: 2423




  plaintiffs had provided “written notice” to their employers during the 10-day win-

  dow described in the statute. See Declaration of Melissa Poulson ¶¶ 4–6; Declaration

  of Michael Sandberg ¶¶ 4–6; Declaration of Leonardo Santiago ¶¶ 4–6.

      Plaintiff Rachel Curcio is a member of NJEA. Ms. Curcio wants to resign her

  union membership and stop the payroll deduction of dues, but she sees no point in

  resigning from the union if she will be compelled to continue paying union dues until

  30 days after her employment-anniversary date of September 6, 2018, or if she will

  be compelled to continue paying for some other period of time. Ms. Curcio is there-

  fore requesting declaratory and injunctive relief that will allow her to terminate pay-

  roll deductions immediately upon resigning her union membership, or at least some

  clarification as to when the union must stop tapping her paycheck after she resigns.

      When Ms. Curcio, Ms. Poulson, Mr. Sandberg, and Mr. Santiago applied for un-

  ion membership, each of them signed an authorization for payroll deductions that

  contained the language quoted on page 3, supra. See Statement of Material Facts at
  ¶¶ 5–8; Exs. 1–4.

  THE UNION’S SHIFTING INTERPRETATIONS OF SECTION 6
      After the plaintiffs filed their lawsuit challenging the constitutionality of section

  6, the NJEA issued a “revised” guidance document to its affiliates and staff in Sep-

  tember 2018. See Statement of Material Facts at ¶ 20; Ex. 11.3 The NJEA announced

  that it was issuing this revised guidance in response to the plaintiffs’ lawsuit. See id.



  3. The plaintiﬀs have not yet obtained the “original” guidance document that the
     NJEA had issued before its “revised” guidance of September 2018, so at this
     point we are unable to compare what exactly was “revised” in the document of


  brief in support of plaintiffs’ motion for partial summary judgment            Page 5 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 10 of 38 PageID: 2424




      The revised guidance document observed that previous New Jersey law had al-

   lowed public employees to request a termination of payroll deductions at any time,

   but prevented those requests from taking effect until the next January 1 or July 1. It

   also observed that the union had required employees to sign documents acknowledg-

   ing this requirement of New Jersey law as a condition of joining the union:

         Prior to the spring of 2018, the New Jersey dues deduction law, N.J.S.A.
         52:14-15.9e, provided for two dates each year for members to terminate
         their membership. Those dates were January 1 and July 1, so that when
         a member requested to terminate membership, that termination be-
         came effective on the soonest of those two dates. For many years, NJEA
         included identical language on the membership applications. Members
         wishing to terminate could (and continue to be able to) submit notifica-
         tion of their desire at any time during the year.
   See Statement of Material Facts Ex. 11 at 2. The union, however, acknowledged that

   section 6 had “changed the termination date to allow for a single drop date each year
   as well as a specific window to request termination of membership.” Id. And it ex-

   plained the requirements of section 6 as follows:

         To terminate membership under the WDEA, notice of termination of
         membership must be made within a window of 10 days following the in-
         dividual employee’s anniversary date of hire. The membership termi-
         nation becomes effective on the 30th day after the date of hire.
   Id. (emphasis added).4 Yet the NJEA simultaneously announced that it would inter-

   pret and apply section 6 in the following manner:



      September 2018. We are currently negotiating with counsel for the NJEA to ac-
      quire that document.
   4. This statement incorrectly described the requirements of section 6. Section 6
      does not restrict a public employee’s right to terminate his union membership; it


   brief in support of plaintiffs’ motion for partial summary judgment           Page 6 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 11 of 38 PageID: 2425



            It is NJEA’s position that Section 6 does not compel all public employers
            to reject all efforts to revoke payroll deduction authorizations that do
            not meet Section 6’s window requirements. Rather, Section 6 repre-
            sents a floor to ensure that every public employee in New Jersey, re-
            gardless of the contract between the member and her union, has at least
            one window period every year to revoke payroll deduction authoriza-
            tions. There is nothing in Section 6 (or its predecessor) that requires
            any employee to join a union—or even that requires every employee
            who chooses to join a union to pay dues by payroll deduction. Thus,
            NJEA believes that the original membership application is a legal and
            binding contract between the member and the organization. As such,
            NJEA will continue to honor these termination dates. Additionally,
            NJEA will continue to follow the New Jersey dues deduction law,
            N.J.S.A. 52:14-15.9e. During this transitional period, and in the spirit of
            acting in good faith, NJEA will accept requests to terminate member-
            ship at any time during the year. Dues deduction will cease on the ear-
            liest of these three dates: January 1, July 1, or during the 10 days follow-
            ing each anniversary date of a member’s employment.
   Id.

         On January 25, 2019, the NJEA issued a further revised guidance document that
   announced a different interpretation of section 6:

            During this transitional period, and in the spirit of acting in good faith,
            NJEA will accept requests to terminate membership and revoke dues de-
            duction at any time during the year. Dues deduction will cease on the
            earliest of these three dates: January 1, July 1, or 30 days following the
            member’s anniversary date of employment.
   See Statement of Material Facts Ex. 12 at 2 (emphasis added). The NJEA’s previous

   guidance, by contrast, had instructed its affiliates to halt payroll deductions on the



         restricts only his ability to terminate the payroll deduction of union dues. The
         NJEA corrected this error in its revised guidance document on January 25, 2019.
         See Statement of Material Facts Ex. 12 at 2.


   brief in support of plaintiffs’ motion for partial summary judgment               Page 7 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 12 of 38 PageID: 2426




   earliest of January 1, July 1, or “during the 10 days following” an employment-anni-

   versary date. See Statement of Material Facts Ex. 11 at 2.

                           SUMMARY OF ARGUMENT
       When a public employee resigns from the union, he is no longer a “member” of

   that union—and public employers are constitutionally forbidden to divert a non-

   member’s wages to the union unless the employee “clearly and affirmatively con-

   sent[s] before any money is taken.” Janus v. Am. Fed’n of State, Cty., & Mun. Em-

   ployees, Council 31, 138 S. Ct. 2448, 2486 (2018); see also id. (“Neither an agency fee

   nor any other payment to the union may be deducted from a nonmember’s wages,

   nor may any other attempt be made to collect such a payment, unless the employee

   affirmatively consents to pay.”).

       Section 6, however, not only permits but requires public employers to divert un-

   ion fees from the paychecks of employees who have already quit the union, regardless

   of whether the employee “affirmatively consents to pay.” And section 6 requires

   these payroll deductions to continue unless the employee remembers to provide

   written notice to his employer during an annual 10-day “opt out” window—and

   even then it requires payroll deductions to continue until 30 days after the employ-

   ment-anniversary date. A regime of this sort is incompatible with Janus, and it is

   exposing school districts and public employers throughout the state to potentially

   massive liability under 42 U.S.C. § 1983. The Court should declare the statute un-
   constitutional and enjoin its enforcement or, at a minimum, provide clear and unam-

   biguous guidance as to its requirements.




   brief in support of plaintiffs’ motion for partial summary judgment          Page 8 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 13 of 38 PageID: 2427




       The NJEA does not even attempt to defend the constitutionality of a statute that

   compels public employees to continue paying union dues after resigning their union

   membership. Instead, the NJEA has decided to replace the statute that the legisla-

   ture enacted with a regime of its own creation. The NJEA says that it “interprets”

   section 6 as establishing three different annual dates on which payroll deductions may

   be terminated: January 1, July 1, or either 10 or 30 days after an employment-anni-

   versary date, depending on which “guidance” document the NJEA is using. See

   Statement of Material Facts at ¶¶ 20–21; Ex. 11–12. Then the NJEA insists that em-

   ployees need not provide written notice to their employer during the 10-day statu-

   tory opt-out window—even though section 6 requires that notice to be provided dur-

   ing that 10-day period before an employer can stop the payroll deduction of union

   fees. See Exhibit 1 (“Employees who have authorized the payroll deduction of fees

   to employee organizations may revoke such authorization by providing written no-

   tice to their public employer during the 10 days following each anniversary date of their

   employment.” (emphasis added)). Indeed, the NJEA instructed Ms. Poulson, Mr.

   Sandberg, and Mr. Santiago’s employers to halt payroll deductions approximately

   30 days after the plaintiffs’ employment-anniversary dates—even though none of the

   plaintiffs have provided written notice to their employers during the 10-day window

   described in section 6.5 See ECF No. 87 at 9–10.


   5. Mr. Santiago cc’d his employer on his union-resignation e-mail of August 8, 2018,
      in which he “ask[ed] that dues no longer be taken from my pay.” It is not clear
      whether an e-mail qualifies as “written notice” under the statute, but even if it
      did the notice was sent before Mr. Santiago’s employment-anniversary date of
      September 1, and outside the 10-day window that runs from September 1 through


   brief in support of plaintiffs’ motion for partial summary judgment            Page 9 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 14 of 38 PageID: 2428




       The NJEA is flouting the law of New Jersey as well as the Supreme Court’s rul-

   ing in Janus—and it is instructing school districts throughout the State to defy the

   law as well. The NJEA and the school districts are violating the Workplace Democ-

   racy Enhancement Act by halting the payroll deduction of union dues for employees

   who never provided “written notice” to their employer during the 10-day window

   described in section 6. And they are violating Janus by taking union fees from the

   paychecks of employees who have resigned their union membership, without secur-

   ing the employee’s “clear[] and affirmative[] consent.” See Janus, 138 S. Ct. at 2486.

   The NJEA’s attempt to steer a middle path between the commands of section 6 and

   the commands of Janus has left the union in violation of both New Jersey law and

   Janus—and it has dragged unsuspecting school districts into violating their legal ob-

   ligations as well.

       The NJEA may fear that complying with section 6 as written will expose the un-

   ion to liability under 42 U.S.C. § 1983. If that is the case, then the proper response is

   to file a declaratory-judgment action and ask a court to pronounce the statute uncon-

   stitutional. The NJEA has not done this, perhaps because it also fears that a judicial

   pronouncement enforcing Janus will prevent the union from collecting fees from any

   employee who has resigned from the union. Instead, the NJEA thinks it can make up

   its own rules in response to an unconstitutional statute and an unpalatable Supreme




      September 11. Ms. Poulson and Mr. Sandberg have not provided any type of writ-
      ten notice to their employers. See Declaration of Melissa Poulson ¶ 4; Declaration
      of Michael Sandberg ¶ 4; Declaration of Leonardo Santiago ¶ 4.


   brief in support of plaintiffs’ motion for partial summary judgment           Page 10 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 15 of 38 PageID: 2429




   Court ruling—and then instruct public employers to obey the union’s concoctions

   rather than the laws of New Jersey or the commands of the Supreme Court.

        The Court cannot allow this to continue. If section 6 is constitutional, then the

   unions and the school districts must obey and enforce the statute as written. If sec-

   tion 6 is unconstitutional, then a court must declare the statute unconstitutional and

   enjoin the defendants from enforcing it, which is the only lawful way that the NJEA

   and the school districts can depart from the requirements of section 6. A court can-

   not tolerate a regime in which a private entity such as the NJEA decides what the law

   should be and instructs school districts to act in defiance of a duly enacted statute
   that no court has declared unconstitutional.

                                      ARGUMENT
   I.     Section 6 Is Unconstitutional And Its Enforcement
          Must Be Enjoined
        Section 6 must be interpreted according to what the statute says. See Barnhart v.

   Sigmon Coal Co., 534 U.S. 438, 461–62 (2002) (“[C]ourts must presume that a leg-
   islature says in a statute what it means and means in a statute what it says there.”

   (citation omitted)). And the statute is clear that the only possible date on which a

   public employee may terminate payroll deductions is the 30th day after his employ-

   ment-anniversary date:

          Employees who have authorized the payroll deduction of fees to em-
          ployee organizations may revoke such authorization by providing writ-
          ten notice to their public employer during the 10 days following each
          anniversary date of their employment. . . . An employee’s notice of rev-
          ocation of authorization for the payroll deduction of employee organi-
          zation fees shall be effective on the 30th day after the anniversary date of
          employment.


   brief in support of plaintiffs’ motion for partial summary judgment            Page 11 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 16 of 38 PageID: 2430




   See Exhibit 1 (emphasis added). There is no way to read this language as allowing a

   revocation to take effect on January 1 or July 1. The word “shall” imposes a manda-

   tory, non-discretionary duty. See Lexecon Inc. v. Milberg Weiss Bershad Hynes & Ler-

   ach, 523 U.S. 26, 35 (1998) (“[T]he mandatory ‘shall’ . . . normally creates an obli-

   gation impervious to judicial discretion”). And section 6 deleted the previous statu-

   tory language that had allowed terminations of payroll deductions to take effect on

   the earlier of January 1 or July 1, replacing that regime with a single date that applies

   to every attempted revocation of payroll deductions.

       The NJEA acknowledges that under section 6, “notice of termination of mem-

   bership must be made within a window of 10 days following the individual employee’s

   anniversary date of hire.” Statement of Material Facts Ex. 11 at 2. Thus, an employee

   who quits the union or notifies his employer before that 10-day window cannot have

   his notification held in abeyance, and then have his payroll deductions automatically

   terminated on the 30th day after his employment-anniversary date. The statute re-

   quires a written notice during that 10-day window, and if the employee forgets he is

   stuck paying union fees for at least another year.

       But then the NJEA denies that section 6 provides the exclusive means for termi-

   nating payroll deductions. Instead, the NJEA claims that section 6 offers public em-

   ployees an additional mechanism for halting the payroll deduction of union dues, in

   addition to the options specified in the NJEA’s union-membership applications. See

   Statement of Material Facts at ¶¶ 20–21; Ex. 11–12. The NJEA also claims that an

   employee can “opt out” of payroll deductions under section 6 without providing




   brief in support of plaintiffs’ motion for partial summary judgment           Page 12 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 17 of 38 PageID: 2431




   written notice to their employer during the 10-day statutory window. See id. None of

   this is a permissible interpretation of the statute.

          A.    Section 6 Is The Exclusive Means For A Public Employee To Halt
                The Payroll Deduction Of Union Dues Under New Jersey Law
        Section 6 provides the exclusive means for a public employee to cancel payroll

   deductions. The previous of version of N.J. Rev. Stat. § 52:14-15.9e allowed public

   employees to revoke their authorizations for payroll deductions “at any time” but

   prevented those revocations from taking effect until the sooner of January 1 or July
   1:

          Any such written authorization may be withdrawn by such person hold-
          ing employment at any time by the filing of notice of such withdrawal
          with the above-mentioned disbursing officer. The filing of notice of
          withdrawal shall be effective to halt deductions as of the January 1 or
          July 1 next succeeding the date on which notice of withdrawal is filed.
   See Exhibit 1. Section 6 deleted this statutory provision and replaced it with the fol-

   lowing language:

          Employees who have authorized the payroll deduction of fees to em-
          ployee organizations may revoke such authorization by providing writ-
          ten notice to their public employer during the 10 days following each
          anniversary date of their employment. . . . An employee’s notice of rev-
          ocation of authorization for the payroll deduction of employee organi-
          zation fees shall be effective on the 30th day after the anniversary date
          of employment.
   Id. How can the union possibly contend—in the face of this statutory language and
   the deletion of the earlier statute—that public employees may continue to terminate

   payroll deductions effective January 1 or July 1?




   brief in support of plaintiffs’ motion for partial summary judgment         Page 13 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 18 of 38 PageID: 2432




      The union does not go so far as to argue that the word “may” signifies a statutory

   grant of permission that can serve only to expand rather than restrict the scope of

   permissible conduct. Any such interpretation of the statute is foreclosed by the sen-

   tence that prevents an employee’s notice of revocation from taking effect until the

   30th day after his employment-anniversary date. It is also foreclosed by the legisla-

   ture’s decision to delete rather than retain the earlier statutory language that had

   allowed revocations of payroll deductions to take effect on the next January 1 or July

   1. The statute was enacted to define the circumstances in which a public employee

   may withdraw his previous authorization for payroll deduction, and to close off other

   means of revoking unions payroll deductions that would have been permitted in the

   absence of the statute. The word “may” means only that an employee is permitted

   and not compelled to revoke his payroll deductions when the annual 10-day opt-out

   window comes around. It does not mean that public employees remain free to revoke

   their payroll deductions in any other manner that is not explicitly foreclosed by New

   Jersey law.

      The union instead makes a more limited argument: It contends that section 6

   should not provide the exclusive means of revoking payroll deductions when applied

   to the subset of public employees who authorized payroll deductions by signing NJEA

   membership applications before the statute’s enactment.6 In these membership ap-

   plications, the employees signed a provision that stated: “This authorization may be

   6. As we understand the union’s argument, section 6 would provide the exclusive
      means of revocation for employees who sign union-membership applications after
      the statute’s enactment—even if a post-WDEA membership application purports
      to establish other ways for an employee to cancel his previous authorization of


   brief in support of plaintiffs’ motion for partial summary judgment        Page 14 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 19 of 38 PageID: 2433




   terminated only by prior written notice from me effective January 1 or July 1 of any

   year.” See Statement of Material Facts at ¶¶ 5–8; Exs. 1–4. The union claims that

   statutes should not be interpreted to have an “adverse retroactive effect,” and that

   section 6 should therefore be construed to preserve a public employee’s ability to

   halt payroll deductions effective January 1 or July 1—even though the terms of this

   union-membership application depart from the requirements of section 6. See ECF

   Doc. 87 at 8. This construction of section 6 is impermissible for many reasons.

       The first problem is that section 6 applies to everyone who has previously author-

   ized the payroll deduction of union dues, and it draws no distinction between those

   who authorized payroll deductions before or after the statute’s enactment. The stat-

   ute says:

         Employees who have authorized the payroll deduction of fees to em-
         ployee organizations may revoke such authorization by providing writ-
         ten notice to their public employer during the 10 days following each
         anniversary date of their employment.
   Exhibit 1 (emphasis added). The statute uses the present perfect verb tense, which

   encompasses all payroll authorizations that have already been completed. There is
   no way to interpret this language in a manner that establishes one set of rules for




      payroll deductions. But the union’s briefing and the NJEA’s “Guidance” Docu-
      ment are not clear on this point, and we want to be careful not to put words in the
      union’s mouth. The union should state whether it believes that post-WDEA
      membership contracts can depart from the requirements of section 6; if the an-
      swer is “yes,” then the union’s reliance on the anti-retroactivity canon is doing no
      work at all and the union must provide a diﬀerent justification for its interpreta-
      tion of the statute. See ECF No. 87 at 8; ECF No. 86-1 at 20 n.6.


   brief in support of plaintiffs’ motion for partial summary judgment         Page 15 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 20 of 38 PageID: 2434




   employees who authorized payroll deductions in pre-WDEA union-membership ap-

   plications, and a different set of rules for public employees who authorize payroll

   deductions in post-WDEA applications.

       The second problem is that the canon against retroactivity applies only to laws

   that alter the past legal consequences of past actions—not to laws that merely change

   the legal implications of past conduct. See Bowen v. Georgetown Univ. Hosp., 488 U.S.

   204 (1988); id. at 219–20 (Scalia, J., concurring) (discussing the distinction between

   “primary” and “secondary” retroactivity); Skulski v. Nolan, 343 A.2d 721, 733 (N.J.

   1975) (“‘A cardinal rule in the interpretation of statutes is that words in a statute

   ought not to have a retrospective operation unless they are so clear, strong and imper-

   ative that no other meaning can be annexed to them, or unless the intent of the (L)eg-

   islature cannot otherwise be satisfied.’” (quoting Kopczynski v. County of Comden, 66

   A.2d 882, 884 (N.J. 1949) (emphasis added)).7 No one is arguing for a retroactive or

   “retrospective operation” of section 6 that would undo and nullify previous termi-

   nations of payroll deductions that did not comply with the statute’s requirements.



   7. See also Landgraf v. USI Film Prod., 511 U.S. 244, 293 n.3 (1994) (Scalia, J. con-
      curring) (“[T]he presumption against retroactivity is not violated by interpreting
      a statute to alter the future legal eﬀect of past transactions—so-called secondary
      retroactivity, see Bowen v. Georgetown Univ. Hospital, 488 U.S. 204, 219–220
      (1988) (Scalia, J., concurring) (citing McNulty, Corporations and the Inter-
      temporal Conflict of Laws, 55 Calif. L. Rev. 12, 58–60 (1967)); cf. Cox v. Hart, 260
      U.S. 427, 435 (1922). A new ban on gambling applies to existing casinos and casi-
      nos under construction, see 511 U.S., at 269–270, n. 24, 114 S. Ct. at 1499, n. 24,
      even though it “attaches a new disability” to those past investments. The relevant
      retroactivity event is the primary activity of gambling, not the primary activity of
      constructing casinos.”).


   brief in support of plaintiffs’ motion for partial summary judgment         Page 16 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 21 of 38 PageID: 2435




   The statute applies prospectively: Going forward, any employee who previously au-

   thorized the payroll deduction of union fees must continue paying those fees unless

   and until they revoke their authorization in accordance with section 6. That the stat-

   ute may change the legal implications of a past decision to authorize payroll deduc-

   tions does not make the statute “retroactive”—and it does not trigger the anti-ret-

   roactivity canon. And in all events, even if one thinks the presumption against retro-

   activity should apply to this situation, the statutory language is clear: All employees

   “who have authorized” the payroll deduction of union fees are bound by the terms

   of section 6. The union never attempts to explain how this statutory text leaves any

   wiggle room for the interpretation that they propose.

          The third problem is that the union wants section 6 to have an “adverse retroac-

   tive effect” on the union but not on public employees. The membership applications
   say:

            I hereby request and authorize the disbursing officer of the above school
            district to deduct from my earnings, until notified of termination, an
            amount required for current year membership dues and such amounts
            as may be required for dues in each subsequent year, all as certified by
            the affiliated and unified organizations, such amounts to be paid to such
            person as may from time to time be designated by the local association.
            This authorization may be terminated only by prior written notice from
            me effective January 1 or July 1 of any year.
   See Statement of Material Facts at ¶¶ 5–8; Exs. 1–4. This purports to require the

   employee to continue paying union dues through payroll deductions until the Janu-

   ary 1 or July 1 after the employee provides “written notice.” But the union concedes

   that section 6 overrides this document with respect to the union’s entitlement to the




   brief in support of plaintiffs’ motion for partial summary judgment           Page 17 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 22 of 38 PageID: 2436




   continued payment of dues until January 1 or July 1. The union, for example, insists

   that an employee who signed a pre-WDEA membership application can terminate

   payroll deductions on the 30th day following her employment-anniversary date—

   even when the membership application purports to require payroll deductions to

   continue past that date until the next January 1 or July 1. See ECF No. 87 at 9 (“[A]n

   employee who signed a membership contract materially similar to that signed by

   Plaintiffs will be able to cease payroll deduction effective the earliest of January 1, July

   1, or 30 days following her anniversary.” (emphasis added)); see also Statement of

   Material Facts at ¶¶ 20–21; Exs. 11–12. And the union instructed the Kingsway

   school district to stop the Mr. Santiago’s payroll deductions on the 30th day after his

   employment-anniversary date—even though the terms of his union membership ap-

   plication purported to require payroll deductions to continue until at least January 1,

   2019. See id. at ¶ 24. A court cannot interpret section 6 to impose an “adverse retro-

   active effect” on the union, while simultaneously insisting that the anti-retroactivity

   canon precludes an interpretation that would have “adverse retroactive effects” on

   the public employee. Even if the anti-retroactivity canon could be applied to section 6,

   it cannot be applied in the selective and opportunistic manner that the union pro-

   poses.

       Finally, the union attempts to characterize the signed membership applications

   as binding “contracts.” See Statement of Material Facts at ¶¶ 20–21; Exs. 11–12

   (“NJEA believes that the original membership application is a legal and binding con-

   tract between the member and the organization.”). Even if one were to assume that




   brief in support of plaintiffs’ motion for partial summary judgment              Page 18 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 23 of 38 PageID: 2437




   these membership applications qualify as contracts,8 a statute trumps a contract, and

   contractual provisions that authorize or require a party to act in violation of state law

   have no legal effect. See Golden v. Cty. of Union, 749 A.2d 842, 848 (N.J. 2000);

   Merlino v. Borough of Midland Park, 796 A.2d 203, 207 (N.J. 2002) (“[S]tatutory

   terms . . . take precedence over any side agreement in contravention of the stat-

   ute.”). Section 6 provides the exclusive mechanism for terminating payroll deduc-

   tions under New Jersey law, regardless of what any union-membership application

   or “contract” might say.

         B.     No Public Employer May Halt The Payroll Deduction Of Union
                Dues Under Section 6 Unless The Employee Provides Written
                Notice During The 10-Day Opt-Out Window
       The NJEA’s guidance documents also insist that public employees may termi-

   nate payroll deductions without providing written notice to their employer during

   the 10-day window that begins on their employment-anniversary date. See Statement
   of Material Facts Ex. 12 at 2. Indeed, it appears that the NJEA thinks that public

   employees may terminate payroll deductions without giving any notice to their em-

   ployer at all. See id. (“NJEA will accept requests to terminate membership and revoke

   dues deduction at any time during the year. Dues deduction will cease on the earliest

   of these three dates: January 1, July 1, or 30 days following the member’s anniversary

   date of employment.” (emphasis added)). This interpretation of section 6 is equally

   untenable. Section 6 states clearly and unequivocally that public employees who wish

   to opt out of payroll deductions must notify their employer—and they must do so


   8. And they don’t, for the reasons provided in Part II, infra.


   brief in support of plaintiffs’ motion for partial summary judgment           Page 19 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 24 of 38 PageID: 2438




   “during the 10 days following each anniversary date of their employment.” Then

   and only then may payroll deductions be terminated:

         Employees who have authorized the payroll deduction of fees to em-
         ployee organizations may revoke such authorization by providing writ-
         ten notice to their public employer during the 10 days following each an-
         niversary date of their employment. . . . An employee’s notice of revo-
         cation of authorization for the payroll deduction of employee organiza-
         tion fees shall be effective on the 30th day after the anniversary date of
         employment.
   A3686 § 6 (emphasis added). The union, however, claims that an employee can ter-
   minate payroll deductions under section 6 without any need to comply with statute’s

   notice requirements, see ECF No. 87 at 10; Statement of Material Facts Ex. 12 at 2,

   even though it also states that “notice of termination of membership must be made
   within a window of 10 days following the individual employee’s anniversary date of

   hire.” Statement of Material Facts Ex. 12 at 2 (emphasis added).

      None of the plaintiffs in this case provided “written notice to their public em-
   ployer” during the 10-day window described in section 6. Mr. Santiago cc’d his em-

   ployer on his union-resignation e-mail of August 8, 2018, but that occurred before

   Mr. Santiago’s employment-anniversary date of September 1. Ms. Poulson and Mr.
   Sandberg have not notified their employers at all. Ms. Poulson resigned her union

   membership over the phone, and Mr. Sandberg resigned over e-mail to his local un-

   ion president. Of course, neither Ms. Poulson nor Mr. Sandberg needed to provide
   written notice to their employer under Janus because unions are constitutionally for-

   bidden to take money from a non-member’s paycheck unless the employee clearly

   and affirmatively consents. See Janus, 138 S. Ct. at 2486. So there is no need under



   brief in support of plaintiffs’ motion for partial summary judgment         Page 20 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 25 of 38 PageID: 2439




   Janus for an employee to take additional steps to prevent payroll deductions after

   resigning from the union.

       The union refused to comply with Janus and continued to take money from the

   plaintiffs’ paychecks after they had resigned their union membership. See ECF No.

   87 at 10 (acknowledging that Ms. Poulson, Mr. Sandberg, and Mr. Santiago “will

   continue to have dues deducted until October 1, 2018, September 25, 2018, and Oc-

   tober 1, 2018”); see also Statement of Material Facts ¶ 23. This was also contrary to

   the union’s own guidance document in existence at the time, which stated that

   “[d]ues deduction will cease on the earliest of these three dates: January 1, July 1, or

   during the 10 days following each anniversary date of a member’s employment.” See

   Statement of Material Facts Ex. 11 at 2 (emphasis added). The NJEA halted payroll

   deductions 30 days after the plaintiffs’ anniversary dates, not “during the 10 days

   following” that anniversary date. Worse, the “earliest of these three dates” for Ms.

   Poulson and Mr. Sandberg was July 1—not 10 days following their employment-an-

   niversary dates—because each of them had resigned from the union on June 28,

   2018. It is therefore critical that the Court either find this statute unconstitutional or

   at least offer clear rules for applying the statute, because the union could not even

   follow the very rules it enacted for itself to follow in response to this case!

       Finally, the union and school districts are also defying state law by terminating

   the plaintiffs’ payroll deductions on the 30th day after their employment-anniversary

   dates when none of the plaintiffs have provided the “written notice” required by the

   section 6. The union has not presented any argument for how section 6 can be “in-

   terpreted” to make the written-notice requirement optional, and the union and


   brief in support of plaintiffs’ motion for partial summary judgment               Page 21 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 26 of 38 PageID: 2440




   school districts are violating the law of New Jersey by halting the payroll deductions

   of public employees who have not provided written notice during the statute’s 10-

   day window.

         Of course, all of these requirements in section 6 are unconstitutional, because

   public employees have a constitutional right to halt payroll deductions immediately

   upon resigning from the union. See Janus, 138 S. Ct. at 2486 (“Neither an agency

   fee nor any other payment to the union may be deducted from a nonmember’s wages,

   nor may any other attempt be made to collect such a payment, unless the employee

   affirmatively consents to pay.”). But a court must declare section 6 unconstitutional

   before the NJEA and the school districts can assert a prerogative to ignore it. Section

   6 as written is incompatible with Janus, and the Court should declare that the de-

   fendants cannot enforce a statute that prevents public employees from terminating
   payroll deductions after they have resigned their union membership.

   II.     The Plaintiffs Did Not Contractually Waive Their
           Constitutional Rights Under Janus By Signing Their
           Union-Membership Applications
         The NJEA also contends that the plaintiffs have contractually waived their con-

   stitutional right under Janus to withhold payments from a union that they do not

   belong to. In the union’s view, this waiver occurred when the plaintiffs signed union-

   membership applications that included the following language:

           I hereby request and authorize the disbursing officer of the above school
           district to deduct from my earnings, until notified of termination, an
           amount required for current year membership dues and such amounts
           as may be required for dues in each subsequent year, all as certified by
           the affiliated an unified organizations, such amounts to be paid to such



   brief in support of plaintiffs’ motion for partial summary judgment          Page 22 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 27 of 38 PageID: 2441



         person as may from time to time be designated by the local association.
         This authorization may be terminated only by prior written notice from
         me effective January 1 or July 1 of any year.
   See Statement of Material Facts at ¶¶ 5–8; Exs. 1–4. The union calls this document

   a “contract,” and it claims that the plaintiffs undertook a contractual obligation to

   continue paying union dues until January 1 or July 1, thereby waiving their

   constitutional right to terminate payroll deductions immediately upon resigning

   from membership. The union’s argument fails for multiple independent reasons.

         A.     The Membership Application Is Not a “Contract”
       The first problem with the union’s argument is that the “membership applica-

   tion” is not a contract of any sort. A contract is a mutual exchange of promises, sup-

   ported by consideration. See Sipko v. Koger, Inc., 70 A.3d 512, 521–22 (N.J. 2013).

   The membership applications that the plaintiffs signed do not qualify as contracts

   because there is no other party to these documents, and they do not provide any
   consideration to the plaintiffs.

                1.     The Membership Application Is Not A “Contract” Because
                       It Bears Only The Employee’s Signature And There Is No
                       Other Party To The Document
       A “contract” requires multiple parties who must give their formal consent to the

   agreement. See Friedman v. Tappan Development Corp., 126 A.2d 646, 650 (N.J.
   1956). Yet one will search the membership-application forms in vain for any other

   signatory who consented to this document. The documents bear only the signature

   of the employee; no one from the union signed it, and no one from the signatory’s
   employer signed it either. The union has not identified the other “party” to this sup-

   posed “contract” or produced evidence of that other party’s consent.


   brief in support of plaintiffs’ motion for partial summary judgment        Page 23 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 28 of 38 PageID: 2442




      It is impossible to read the membership application and think that it creates a

   “contract” between the signatory and the NJEA, or between the signatory and his

   employer. The entire statement reads as a unilateral authorization rather than a

   bargained-for agreement, and neither the union nor the employer purports to

   undertake any duties or obligations under the terms of this document. See Statement

   of Material Facts, Exs. 1–4 (“I hereby request and authorize the disbursing officer of

   the above school district to deduct from my earnings . . . .” (emphasis added)). This

   document is nothing more than a unilateral directive that the signatory is free to
   revoke.

                2.    The Membership Application Is Not A “Contract” Because
                      It Does Not Provide Consideration To The Plaintiffs
      There is a more serious problem with the NJEA’s attempt to describe the mem-

   bership application as a “contract”: A “contract” requires consideration, and the

   membership application does not describe anything that the signatory is to receive in

   exchange for the supposed promise to continue paying union dues until January 1 or

   July 1. See Sipko, 70 A.3d at 521–22. None of the sentences in the “dues authoriza-

   tion” statement—nor anything else in the membership application—describes any

   promise that the union or the employer has made, or any duty that they have under-

   taken under the terms of this alleged agreement. There is nothing that the union or

   the signatory’s employer could do that would breach this supposed “contract” or

   expose themselves to contractual liability. The union could expel Ms. Curcio from

   membership tomorrow without violating anything in the terms of this membership




   brief in support of plaintiffs’ motion for partial summary judgment        Page 24 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 29 of 38 PageID: 2443




   application, and if Ms. Curcio tried to sue the union for “breaching” this member-

   ship agreement, she would be thrown out of court.

       The union’s duty to represent the plaintiffs in collective-bargaining matters can-

   not qualify as consideration—even if the union had promised to provide this repre-

   sentation in the membership application (which it didn’t). The union was already

   under a pre-existing legal duty to represent and negotiate on behalf of all employees

   in the bargaining unit—regardless of whether they join the union or commit to pay

   dues—and a promise to perform a pre-existing legal duty does not establish consid-

   eration. See Segal v. Lynch, 48 A.3d 328, 342 (N.J. 2012) (“[C]onsideration cannot

   be a promise to perform a pre-existing duty” (citing Williston on Contracts § 7:37 (4th

   ed. 2008)). And Ms. Curcio could not sue the union for “breaching” the member-

   ship application if it decided to expel her from membership. There is nothing that

   qualifies as consideration from the NJEA or from Ms. Curcio’s employer, or from

   anyone else who might conceivably be a “party” to this document.

                3.     The Membership Application Did Not Need To Take The
                       Form Of A Contract Because New Jersey Law At The Time
                       Mandated That Payroll Deductions Continue Until January
                       1 Or July 1
       It also was not necessary for these payroll-deduction authorizations to take the
   form of a contract, because New Jersey law at the time independently required pay-

   roll deductions to continue until January 1 or July 1. Before the Workplace Democ-

   racy Enhancement Act, the law of New Jersey stated that:

         Any such written authorization may be withdrawn by such person hold-
         ing employment at any time by the filing of notice of such withdrawal
         with the above-mentioned disbursing officer. The filing of notice of


   brief in support of plaintiffs’ motion for partial summary judgment         Page 25 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 30 of 38 PageID: 2444



         withdrawal shall be effective to halt deductions as of the January 1 or
         July 1 next succeeding the date on which notice of withdrawal is filed.
   See Exhibit 1. So there was no need to create a legally binding contractual obligation

   to continue payroll deductions until January 1 or July 1, when there was already a

   legally binding statutory obligation to do exactly that. The statement in the union-

   membership application that “This authorization may be terminated only by prior

   written notice from me effective January 1 or July 1 of any year” was not a contractual

   commitment, but a mere statement that informed the signatory of what New Jersey
   law already required. And now that the legislature has replaced this statutory regime

   with section 6, the statements in the earlier membership applications must give way

   to the new law that the legislature has enacted.

         B.     Even If The Membership Application Were A “Contract,” It Does
                Not Satisfy Janus’s Requirements For A Waiver Of Constitutional
                Rights
       Even if this Court concludes that the union-membership application somehow

   qualifies as a “contract,” Ms. Curcio is entitled to immediately quit the union and

   terminate payroll deductions for a separate and independent reason: The

   membership application does not qualify as a legally valid waiver of Ms. Curcio’s

   constitutional rights under Janus.

       Janus establishes two propositions that govern the enforceability of “mainte-

   nance of dues” agreements. First, non-union members have a constitutional right to

   prevent public-employee unions from tapping their paycheck. See Janus, 138 S. Ct.

   at 2486; see also id. (“Neither an agency fee nor any other payment to the union may




   brief in support of plaintiffs’ motion for partial summary judgment         Page 26 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 31 of 38 PageID: 2445




   be deducted from a nonmember’s wages, nor may any other attempt be made to col-

   lect such a payment, unless the employee affirmatively consents to pay.”). Second,

   any waiver of this constitutional right must be “freely given” and “shown by clear

   and compelling evidence.” See id. (“[T]o be effective, the waiver must be freely

   given and shown by ‘clear and compelling’ evidence.” (citation omitted)); see also

   id. (citing Johnson v. Zerbst, 304 U.S. 458, 464 (1938), which defines “waiver” as

   “an intentional relinquishment or abandonment of a known right or privilege.”). It

   is not enough for the union to point to a “contract” that purports to obligate Ms.

   Curcio to continue paying union dues after resigning from membership. Instead, the

   union must show that Ms. Curcio executed a valid and effective waiver of her

   constitutional rights when she submitted that membership application—and that

   waiver must meet the demanding standards of Janus: “freely given” and “shown by

   clear and compelling evidence.” See Janus, 138 S. Ct. at 2486. The membership

   application that Ms. Curcio signed does not come close to meeting this demanding

   standard.

       First. Ms. Curcio did not execute a “freely given” waiver of her Janus rights

   because she signed the union-membership application while working in an

   unconstitutional agency shop. If Ms. Curcio had refused to sign the membership-

   application form, she would have been subjected to an unconstitutional financial

   penalty in the form of “representation fees.” A person who waives her constitutional

   rights at a time when she is threatened with an unconstitutional financial penalty if

   she refuses to sign the waiver has not made a “freely given” waiver of those

   constitutional rights. See Janus, 138 S. Ct. at 2486.


   brief in support of plaintiffs’ motion for partial summary judgment       Page 27 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 32 of 38 PageID: 2446




       Second. Ms. Curcio did not execute a “freely given” waiver of her Janus rights

   because she was not even aware of that she had a constitutional right to withhold

   payments from the union when she submitted her membership application on

   October 11, 2017. Janus had not yet been decided, and the union does not explain

   how Ms. Curcio could have “waived” a constitutional right that she did not even

   know about. See Brady v. United States, 397 U.S. 742, 748 (1970) (“Waivers of

   constitutional rights not only must be voluntary but must be knowing, intelligent acts

   done with sufficient awareness of the relevant circumstances and likely

   consequences.”); Johnson v. Zerbst, 304 U.S. 458, 464 (1938) (“A waiver is

   ordinarily an intentional relinquishment or abandonment of a known right or

   privilege.” (emphasis added)).

       Whether the unions can enforce “maintenance of dues” agreements in post-Ja-

   nus contracts presents a closer question. In these situations, it is at least possible to

   imagine a scenario in which an employee is fully informed of his constitutional rights

   under Janus, and knowingly and intelligently waives those rights in exchange for val-

   uable consideration. None of the plaintiffs in this case, however, are parties to a post-

   Janus contract, and it would be prudent to await an actual case that presents this

   issue before ruling on the constitutionality or enforceability of these hypothetical

   post-Janus contractual provisions. For now, it is enough to say that public employees

   who signed “maintenance of dues” agreements while working in a pre-Janus agency

   shop have not executed a legally valid waiver of their constitutional rights.




   brief in support of plaintiffs’ motion for partial summary judgment           Page 28 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 33 of 38 PageID: 2447



         C.     The Second Circuit’s Ruling In NLRB v. Penn Cork Allows Any
                Employee Who Authorized Payroll Deductions While Working In
                A Union Shop Or Agency Shop To Rescind That Authorization If
                His Employer Becomes Right To Work, Even If The Employer
                Signed A Previous Dues Authorization
       Ms. Curcio may resign from the union and immediately halt payroll deductions

   for yet another reason: Even if this Court believes that Ms. Curcio’s membership

   application established a valid contractual of her constitutional rights, Ms. Curcio

   can still rescind that document because she signed it while working in an unconstitu-

   tional agency shop. Ms. Curcio joined the union and authorized payroll deductions

   at a time when she was compelled to pay either membership dues or representation

   fees to the union regardless of whether she joined, and she agreed to payroll deduc-

   tions only because she was forced to pay money to the union in violation of her con-

   stitutional rights. When an employee submits a membership application or dues-au-

   thorization form while working in a union shop or agency shop, she can immediately

   rescind that authorization when her employer becomes right to work—even when

   the authorization purports to be legally binding or “irrevocable.” See NLRB v. Penn
   Cork & Closures, Inc., 376 F.2d 52 (2d Cir. 1967) (Friendly, J.).

       The employees in Penn Cork signed payroll-deduction authorization forms while

   working in a union shop, where every employee was compelled to belong to the union
   and pay membership dues. The dues-authorization forms claimed to be irrevocable

   for one year or until the collective-bargaining agreement expired, whichever oc-

   curred sooner, and thereafter for yearly periods unless revoked within an annual 15-
   day window. See Penn Cork, 376 F.2d at 54. In January of 1965, the employees voted

   to rescind the union-security provisions of the collective-bargaining agreement, and


   brief in support of plaintiffs’ motion for partial summary judgment       Page 29 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 34 of 38 PageID: 2448




   57 employees promptly quit the union and demanded that their employer immedi-

   ately halt the payroll deduction of union dues. See id. The employer refused and in-

   sisted that payroll deductions must continue until the next 15-day opt-out window—

   consistent with the terms of the dues-authorization forms that the employees had

   signed. See id. The National Labor Relations Board declared this an unfair labor prac-

   tice and ordered a refund of all dues that were collected after the employees revoked

   their authorizations. See id. The Second Circuit, per Judge Friendly, enforced the

   Board’s order. Judge Friendly observed that the “union shop agreement . . . can be

   said to have influenced the workers’ decisions to authorize dues checkoffs,” and for

   that reason the Board appropriately found that such authorizations become immedi-

   ately revocable when the union-shop arrangements are removed—even if the dues-

   authorization forms would normally qualify as binding contractual obligations. Penn

   Cork, 376 F.2d at 55–56; see also id. at 56 (“[R]escission of the union security clause

   as a result of a 9(e)(1) election should also work a rescission of checkoffs authorized

   by employees because of the union security provisions.”).

       Penn Cork is indistinguishable from this case9—and it is incompatible with the

   NJEA’s belief that its signed membership-application forms are irrevocable in the

   wake of Janus. If the NJEA wants to insist that Ms. Curcio’s membership application

   is irrevocable, then it must contend that Penn Cork was wrong to allow the employees


   9. The only differences between this case and Penn Cork are that Ms. Curcio signed
      his dues-authorization forms while working in an agency shop rather than a union
      shop, and that Ms. Curcio’s employer became right-to-work on account of a Su-
      preme Court ruling rather than an employee election. Neither of these differences
      should have any effect on the enforceability of previous contractual obligations.


   brief in support of plaintiffs’ motion for partial summary judgment         Page 30 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 35 of 38 PageID: 2449




   in that case to rescind their purportedly irrevocable dues authorizations after the un-

   ion-shop arrangements were nixed. Perhaps the union is prepared to argue that Penn

   Cork is wrong, but this Court should not lightly create a division of authority by in-

   sisting that pre-Janus membership applications can never be revoked—even after a

   Supreme Court ruling that abolishes every agency shop in the public sector.

                                            ***

       The defendants cannot enforce section 6 in a manner that compels union

   payments from public employees who have quit the union. And they cannot rely on

   the plaintiffs’ pre-Janus membership-application forms to continue payroll

   deductions after their resignation from union membership. The Court should

   declare section 6 unconstitutional and permanently enjoin its enforcement, and it

   should enjoin the defendants from enforcing “maintenance of dues” provisions that
   appear in pre-Janus union-membership applications.




   brief in support of plaintiffs’ motion for partial summary judgment         Page 31 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 36 of 38 PageID: 2450



                                   CONCLUSION
      The motion for partial summary judgment and permanent injunction should be

   granted.

                                               Respectfully submitted.

                                                /s/ Walter S. Zimolong
   Jonathan F. Mitchell *                      Walter S. Zimolong
   Mitchell Law PLLC                           Zimolong LLC
   106 East Sixth Street, Suite 900            P.O. Box 552
   Austin, Texas 78701                         Villanova, PA 19085
   (512) 686-3940 (phone)                      (215) 665-0842
   (512) 686-3941 (fax)                        wally@zimolonglaw.com
   jonathan@mitchell.law
                                               Talcott J. Franklin*
   * admitted pro hac vice                     Shannon W. Conway*
                                               Talcott Franklin P.C.
   Dated: April 3, 2019                        1920 McKinney Avenue
                                               7th Floor
                                               Dallas, Texas 75201
                                               (214) 642-9191
                                               (214) 709-6180
                                               tal@talcottfranklin.com
                                               sconway@talcottfranklin.com

                                               Counsel for Plaintiffs and
                                               the Proposed Classes




   brief in support of plaintiffs’ motion for partial summary judgment      Page 32 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 37 of 38 PageID: 2451



                          CERTIFICATE OF SERVICE
      I certify that on April 3, 2019, I served this document by CM/ECF upon:

   Flavio L. Komuves                          Frank P. Cavallo Jr.
   Robert A. Fagella                          Andrew W. Li
   Zazzali, Fagella, Nowak, Kleinbaum &       Parker McCay P.A.
   Friedman                                   9000 Midlantic Drive, Suite 300
   570 Broad Street, Suite 1402               P.O. Box 5054
   Newark, New Jersey 07102                   Mount Laurel, New Jersey 08054
   (973) 623-1822                             (856) 596-8900
   fkomuves@zazzali-law.com                   fcavallo@parkermccay.com
   rfagella@zazzali-law.com                   ali@parkermccay.com

   John West                                  Counsel for the Clearview Board of
   Leon Dayan                                 Education
   Jacob Karabell
   Adam Bellotti                              Brett E.J. Gorman
   Bredhoff & Kaiser PLLC                     Parker McCay P.A.
   805 15th Street NW                         9000 Midlantic Drive, Suite 300
   Washington, D.C. 20005                     P.O. Box 5054
   (202) 842-2600                             Mount Laurel, New Jersey 08054
   jwest@bredhoff.com                         (856) 596-8900
   ldayan@bredhoff.com                        bgorman@parkermccay.com
   jkarabell@bredhoff.com
   abellotti@bredhoff.com                     Counsel for the Harrison Township
                                              Board of Education
   Counsel for the Union Defendants
                                              Jeffrey R. Caccese
   Eric Harrington                            Comegno Law Group P.C.
   National Education Association             521 Pleasant Valley Avenue
   1201 16th Street NW                        Morristown, New Jersey 08057
   Washington, D.C. 20036-3290                (856) 234-4144
   (202) 822-7018                             jcaccese@comegnolaw.com
   eharrington@nea.org
                                              Counsel for the Kingsway Regional
   Counsel for the National Education         School District Board of Education
   Association



   brief in support of plaintiffs’ motion for partial summary judgment        Page 33 of 34
Case 1:18-cv-10381-RMB-KMW Document 161 Filed 04/03/19 Page 38 of 38 PageID: 2452



   Lauren A. Jensen                           Christine Lucarelli
   Donna S. Arons                             Don Horowitz
   Office of the Attorney General             New Jersey Public Employment
   25 Market Street                           Relations Commission
   Trenton, New Jersey 08608                  P.O. Box 429
   (609) 376-3100                             Trenton, New Jersey 08625-0429
   lauren.jensen@law.njoag.gov                (609) 292-9830
   donna.arons@dol.lps.tate.nj.us             mail@perc.state.nj.us

   Counsel for the State Defendant            Counsel for the PERC Defendants

                                         /s/ Walter S. Zimolong
                                         Walter S. Zimolong
                                         Counsel for Plaintiff and Proposed Classes




   brief in support of plaintiffs’ motion for partial summary judgment        Page 34 of 34
